DEPARTMENT OF HEALTH AND HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, MD 21244-1850

CMCS Informational Bulletin

DATE:

June 10, 2016

FROM:

Vikki Wachino, Director
Center for Medicaid and CHIP Services (CMCS)

SUBJECT:

Federal Financial Participation for Managed Care External Quality Review

The Medicaid and Children’s Health Insurance Program (CHIP) Managed Care Final Rule
(CMS-2390-F, 81 FR 27498) published on May 6, 2016 (“final rule”), extends annual external
quality review (EQR) requirements currently applied to Managed Care Organizations (MCOs)
and Prepaid Inpatient Health Plans (PIHPs) to Prepaid Ambulatory Health Plans (PAHPs) and
certain Primary Care Case Management entities (PCCM entities). The final rule also applies the
EQR provisions to CHIP. In addition, the final rule also sets forth the matching rates for
expenditures for External Quality Review (EQR), including the production of EQR results and
the conduct of EQR-related activities when performed by a qualified External Quality Review
Organization (EQRO) or other entity.
This informational bulletin discusses:
•
•
•
•
•
•

The application of external quality review to PAHPs and certain PCCM entities;
Federal financial participation for EQR of MCOs;
Federal financial participation for EQR of PIHPs, PAHPs, and PCCM entities;
Effective dates for federal financial participation (FFP) for EQR;
State Expenditure Reporting for Medicaid EQR; and,
Application of external quality review to managed care entities in CHIP

Application of external quality review to PAHPs and certain PCCM entities
Currently, states are required to conduct EQR for MCOs and PIHPs. Effective July 1, 2018,
states will be required to extend the annual EQR requirements described in §§438.350 through
438.364 of the final rule to all managed care plan types, including MCOs, PIHPs, PAHPs, and
select PCCM entities. The PCCM entities to which EQR must be applied under the final rule,
described in §438.310(c)(2), include PCCM entities with contracts that provide for shared
savings, incentive payments or other financial reward for improved quality outcomes.
Mandatory EQR activities. There are four mandatory EQR activities described in §438.358(b),
including three current and one new mandatory activity adopted in the final rule:
•

Compliance review;

CMCS Informational Bulletin - Page 2
•
•
•

Validation of performance measures;
Validation of performance improvement projects (PIPs); and
Validation of network adequacy (new).

MCOs and PAHPs are required to participate in all mandatory EQR activities. Affected PCCM
entities will be required to undergo two of the four mandatory EQR activities: performance
measure validation and compliance review. PCCM entities are not required under to conduct
PIPs, nor are they subject to network adequacy standards, and therefor are not subject to the
associated EQR activities.
Optional EQR activities. There are six optional EQR activities described in §438.358(c),
including five current and one new optional activity adopted in the final rule:
•
•
•
•
•
•

Validation of encounter data;
Administration or validation of consumer or provider surveys relating to quality of care;
Calculation of additional performance measures (beyond those reported by managed care
plans for EQR);
Conducting additional PIPs beyond those performed by managed care plans and validated
by the EQRO under the mandatory activities;
Assisting with the quality rating of MCOs, PIHPs and PAHPs (new); and
EQRO technical assistance related to EQR.

States may contract with an EQRO to perform any of the six optional EQR activities for PAHPs
and affected PCCM entities, as well as for MCOs and PIHPs.
Federal Financial Participation for EQR of Managed Care Organizations
Enhanced match: In accordance with §§433.15 and 438.370, both mandatory and optional EQR
activities described in §438.358 conducted for MCOs, as defined in §438.2, as well as production
of the EQR technical report described in §438.364, are eligible for the 75 percent match rate
provided that the activity is conducted:
1) By an EQRO that meets the qualifications set forth in §438.354; and
2) In accordance with the EQR protocols developed by CMS in accordance with §438.352.
EQR-related activities conducted by an entity which does not satisfy the requirements of
§438.354 are eligible for the 50 percent match rate.
Prior approval required: Per §438.370(c), states must submit their EQRO contracts to CMS for
review and approval prior to claiming the enhanced 75 percent match.
EQR Protocols: The protocols under OMB control #0938-0786, CMS-R-305, were approved on
May 19, 2015, with an expiration date of May 31, 2018. These protocols remain in effect at the
present time, and EQR activities conducted in accordance with them are eligible for enhanced
match subject to the conditions described above. We anticipate initial revision of these protocols

CMCS Informational Bulletin - Page 3
by October 2017 to reflect changes in quality improvement and measurement processes included
in the final rule and to extend their applicability to CHIP. Adherence to the revised protocols
will be required by July 1, 2018, in order for states to claim enhanced administrative match for
the associated EQR activity.
CMS also will issue new protocols for the new mandatory EQR-related activity (network
adequacy validation) and the new optional EQR-related activity (assisting with quality rating) in
subsequent releases of revised CMS EQR protocols. States will have one year from the date
CMS issues the associated protocols to begin conducting validation of network adequacy;
however, enhanced match for conducting either the new mandatory or optional activities will be
available as soon as the associated protocol is released, subject to the conditions set forth above.
Federal Financial Participation for EQR of PIHPs, PAHPs, certain PCCM entities, and
FFS
Regular administrative match: Under §433.15 and 438.370 of the final rule, FFP at the 50
percent matching rate is available for mandatory and optional EQR-related activities for PIHPs,
PAHPs and affected PCCM entities as well as for production of the EQR technical report. This
is a change from the previous regulations, under which the enhanced match was available for
EQR of PIHPs to the same extent as MCOs. States may, but are not required to, conduct EQR
activities for Fee-for-Service (FFS) delivery systems. Federal financial participation for FFS
quality activities continues to be available at the regular 50 percent administrative match.
Effective date: The availability of regular administrative match for EQR-related activities for
PAHPs and affected PCCM entities as well as the change in the availability of regular match
only for EQR-related activities for PIHPs is effective with publication of the final rule on May 6,
2016.
State Expenditure Reporting for Medicaid EQR
States are instructed to report EQRO expenditures on CMS 64.10 Form that corresponds to the
federal authority CMS has granted to the state to operate the managed care program the EQRO is
evaluating. For example, EQR for a managed care program operated under 1932(a) State Plan
authority should be reported on the CMS-64.10 BASE. EQR for a managed care program
operated under 1915(b) waiver authority should be reported on the CMS-64.10 WAIV form
under the applicable waiver number.
The CMS has clarified options available for reporting under Line 17 of Form CMS-64 to reflect
the new limitations on state claiming for EQR-related expenditures, as well as the extension of
EQR to PAHPs and certain PCCM entities. A template of the updated Line 17 expenditure
reporting is provided in Attachment A. Updated instructions for completing expenditure
reporting for CMS-64 Line 17, which appear in a pop-up menu, are included in Attachment B.

CMCS Informational Bulletin - Page 4
These updates clarify the 75 percent enhanced match for EQR-related activities performed by a
qualified EQRO for MCOs, and the 50 percent match for all other EQR-related activities.
As this change to expenditure reporting takes effect in the middle of a quarter, states must ensure
that pre-May 6th and post-May 6th claims that differ in applicable FFP are reported separately. A
sub-line on Form CMS-64 EQRO Line 17 will appear only for the quarter ending 6/30/16. This
sub-line will allow states to report expenditures associated with PIHP EQRO activities prior to
May 6, 2016, at the 75 percent matching rate.
Application of external quality review to managed care entities in CHIP
Under §457.1250, states are required to conduct EQR of MCOs, PIHPs, PAHPs and PCCM
entities , subject to the same general requirements as are applied in Medicaid. States must begin
conducting the following mandatory EQR-related activities described in §438.358(b)(1)(i)-(iii) –
i.e., those which currently are required for Medicaid MCOs and PIHPs – no later than the state
fiscal year beginning on or after July 1, 2018:
•
•
•

Compliance review
Validation of performance measures
Validation of performance improvement projects (PIPs)

States will be required to begin conducting the mandatory EQR-related activity described in
§438.358(b)(1)(iv) (relating to validation of network adequacy) no later than one year from the
date CMS issues the associated EQR protocol. Federal financial participation (FFP) in
expenditures for mandatory and optional EQR activities for CHIP plans is available at the state’s
title XXI matching rate subject to the 10 percent limit for administrative expenditures.
Technical Assistance
For questions related to state expenditure reporting and claiming instructions for EQR activities,
please contact your CMS regional office financial representative. For specific external quality
review questions, including what services qualify for enhanced match, please contact the
Division of Quality and Health Outcomes at ManagedCareQualityTA@cms.hhs.gov.

Attachment A
CMS 64.10EQR Expenditures for State and Local
External Quality Review

1) Mandatory Validation of PIPs
1a) Validation of PIPs - MCO

Total Computable
(a)

FFP Rate
(b)

Total Federal Share
(C)

400

75%

300

1b) Validation of PIPs - MCO (non-EQRO), PIHP, PAHP 200
1c) Validation of PIPs - PIHP prior to May 6, 2016
100

50%
75%

100
75

75%

300

50%

100

75%

75

75%

300

50%

100

75%

75

75%

300

50%

100

75%

75

75%

300

50%
75%

100
75

75%

300

50%

100

75%

75

2) Mandatory Validation of Performance Measures
2a) Validation of Performance Measures - MCO
400
2b) Validation of Performance Measures - MCO (nonEQRO), PIHP, PAHP, PCCM entities
200
2c) Validation of Performance Measures - PIHP prior
to May 6, 2016
100
3) Mandatory Compliance Review
3a) Validation Mandatory Compliance Review - MCO 400
3b) Validation Mandatory Compliance Review - MCO
(non-EQRO), PIHP, PAHP, PCCM entities
200
3c) Validation Mandatory Compliance Review - PIHP
prior to May 6, 2016
100
4) Optional Validation of Encounter data
4a) Validation of Encounter data - MCO
400
4b) Validation of Encounter data - MCO (non-EQRO),
PIHP, PAHP, PCCM entities
200
4c) Validation of Encounter data - PIHP prior to May 6,
2016
100
5) Optional Survey(s)
5a) Survey(s) - MCO
400
5b) Survey(s) - MCO (non-EQRO), PIHP, PAHP, PCCM
entities
200
5c) Survey(s) - PIHP prior to May 6, 2016
100
6) Optional Calculation of Performance Measures
6a) Calculation of Performance Measures - MCO
400
6b) Calculation of Performance Measures - MCO (nonEQRO), PIHP, PAHP, PCCM entities
200
6c) Calculation of Performance Measures - PIHP prior
to May 6, 2016
100

Attachment A
CMS 64.10EQR Expenditures for State and Local
External Quality Review

7) Optional Conduct of PIPs
7a) Conduct of PIPs - MCO
7b) Conduct of PIPs - MCO (non-EQRO), PIHP, PAHP,
PCCM entities
7c) Conduct of PIPs - PIHP prior to May 6, 2016
8) Optional Conduct of Focus Study
8a) Conduct of Focus Study - MCO
8b) Conduct of Focus Study - MCO (non-EQRO), PIHP,
PAHP, PCCM entities
8c) Conduct of Focus Study - PIHP prior to May 6,
2016
9) Optional EQRO EQR Technical Assistance
9a) Technical Assistance - MCO
9b) Technical Assistance - MCO (non-EQRO), PIHP,
PAHP, PCCM entities
9c) Technical Assistance - PIHP prior to May 6, 2016
10) Mandatory Network Adequacy Validation
10a) Network Adequacy Validation - MCO
10b) Network Adequacy Validation - MCO (nonEQRO), PIHP, PAHP, PCCM entities

Total Computable
(a)

FFP Rate
(b)

Total Federal Share
(C)

400

75%

300

200
100

50%
75%

100
75

400

75%

300

200

50%

100

100

75%

75

400

75%

300

200

50%

100

100

75%

75

400

75%

300

200

50%

100

75%

300

50%

100

75%

3,300

50%
75%

1,100
675
6575

11) Optional Quality Rating System EQRO Support
11a) Quality Rating System EQRO Support - MCO
400
11b) Quality Rating System EQRO Support - MCO (nonEQRO), PIHP, PAHP, PCCM entities
200
12) Subtotal
12a) Subtotal - MCO
4,400
12b) Subtotal - MCO (non-EQRO), PIHP, PAHP, PCCM
entities
2,200
12f) Subtotal - PIHP prior to May 6, 2016
900
20) Total
10,500

Attachment B:
Revised Instructions for CMS 64.10 for line 17: External Quality Review
Clarified Form CMS 64.10 Line 17
The Medicaid and CHIP Managed Care Final Rule, CMS-2390-F, published on May 6, 2016, extends
annual external quality review (EQR) requirements to Prepaid Ambulatory Health Plans (PAHPs) and to
Primary Care Case Management entities (PCCM entities) whose contract with the state provides for shared
savings, incentive payments or other financial reward for improved quality outcomes. The final rule also
sets forth the federal financial participation (FFP) matching rates for expenditures for EQR as applied to
MCOs, Prepaid Inpatient Health Plans (PIHPs), PAHPs and eligible PCCMs under 42 CFR §438.370. For
more information, refer to the CMCS Informational Bulletin on Federal Financial Participation for External
Quality Review, dated June 10, 2016.
INSTRUCTIONS for EQR Expenditures:
Line 17 - External Quality Reviews.- Line 17 calculates the total computable and Federal share costs
attributable to state expenditures for the performance of independent external reviews of Medicaid
managed care activities conducted for MCOs under section 1932(c)(2), as well as for eligible EQR activities
identified under 42 CFR §438.358 conducted for PIHPs, PAHPs and PCCM entities with financial quality
incentives. (See Subpart E—Quality Measurement and Improvement; External Quality Review - §438.310
Basis, scope, and applicability]. All reported expenditures must comply with 42 CFR §438.370(a) through
(c).
For EQR expenditure reporting, the MBES will automatically enter in:
- Column (b) – eligible percent from column (a), by type of activity completed for the entity listed
- Column (c) - total federal share
- Column (d) – total state share
Enter in column (a) - for each option below eligible under the total computable amount of any expenditures
attributable to the performance of external quality reviews conducted in compliance with 42 CFR §438.358:
1 - External Quality Review Mandatory Activity - VALIDATION OF PERFORMANCE IMPROVEMENT
PROJECTS —
1a) For Managed Care Organizations (MCOs) FFP 75% eligible: Enter in column (a) the computable
amount of any expenditures attributable to the performance of the mandatory independent external review
activity for validation of performance improvement projects conducted under section 1932(c)(2) referenced
under 42 CFR 438.358(b)(1)(i) in accordance with §438.330(d) that were underway during the preceding
12 months – Activities related to external quality review -Mandatory activities- Validation of performance
improvement projects required by the state as performed by an eligible External Quality Review
Organization, reference under §438.354), and eligible for the 75% federal financial participation rate under
438.370(a).
1b) For Managed Care Organizations (MCOs), Prepaid Inpatient Health Plans (PIHPs), Prepaid Ambulatory
Health Plans (PAHPs), FFP 50% eligible: Enter in column (a) the computable amount of any expenditures
attributable to the performance of the mandatory independent external review activity for validation of
performance improvement projects conducted under 42 CFR 438.358(b)(1)(i) in accordance with
§438.330(d) that were underway during the preceding 12 months – Activities related to external quality
review -Mandatory activities- Validation of performance improvement projects required by the state as

1

Attachment B:
Revised Instructions for CMS 64.10 for line 17: External Quality Review
performed on an MCO by an entity not eligible as an External Quality Review Organization, reference
under §438.354), or as performed on a PIHP or PAHP by any EQRO or other entity; therefore eligible for
the 50% federal financial participation rate under 438.370(b).
1c) Mandatory Validation of PIPs - PIHP prior to May 6, 2016, FFP 75% eligible: Enter in column (a) the
computable amount of any expenditures attributable to the performance of the mandatory independent
external review activity for validation of performance improvement projects conducted under 42 CFR
438.358(b)(1)(i) in accordance with §438.330(d) that were underway during the preceding 12 months –
Activities related to external quality review -Mandatory activities- Validation of performance improvement
projects required by the state eligible for the 75% federal financial participation rate under 438.370(b).
2 - External Quality Review Mandatory Activity - VALIDATION OF PERFORMANCE MEASURES —
2a) For Managed Care Organizations (MCOs) FFP 75% eligible: Enter in column (a) the computable
amount of any expenditures attributable to the performance of the mandatory independent external review
activity for validation of performance measures conducted under section 1932(c)(2) referenced under 42
CFR 438.358(b)(1)(ii) in accordance with §438.330(c) that were underway during the preceding 12 months
– Activities related to external quality review -Mandatory activities- Validation of performance measures
required by the state as performed by an eligible External Quality Review Organization, reference under
§438.354), and eligible for the 75% federal financial participation rate under 438.370(a).
2b) For Managed Care Organizations (MCOs), Prepaid Inpatient Health Plans (PIHPs), Prepaid Ambulatory
Health Plans (PAHPs), Primary Care Case Management Entities with financial incentives (PCCM-Es)- FFP
50% eligible: Enter in column (a) the computable amount of any expenditures attributable to the
performance of the mandatory independent external review activity for validation of performance measures
conducted under 42 CFR 438.358(b)(1)(ii) in accordance with §438.330(c) that were underway during the
preceding 12 months – Activities related to external quality review -Mandatory activities- Validation of
performance measures required by the state as performed by an entity not eligible as an External Quality
Review Organization, reference under §438.354), or as performed on a PIHP, PAHP, or PCCM entity with
financial incentives by any EQRO or other entity; therefore eligible for the 50% federal financial participation
rate under 438.370(b).
2c) Mandatory Validation of Performance Measures - PIHP prior to May 6, 2016, FFP 75% eligible: Enter in
column (a) the computable amount of any expenditures attributable to the performance of the mandatory
independent external review activity for validation of performance improvement projects conducted under
42 CFR 438.358(b)(1)(ii) in accordance with §438.330(c) that were underway during the preceding 12
months – Activities related to external quality review -Mandatory activities- Validation of performance
improvement projects required by the state, prior to May 6, 2016 eligible for the 75% federal financial
participation rate under 438.370(b).
3 - External Quality Review Mandatory Activity – COMPLIANCE REVIEW —
3a) For Managed Care Organizations (MCOs) FFP 75% eligible: Enter in column (a) the computable
amount of any expenditures attributable to the performance of the mandatory independent external review
activity for compliance review conducted under section 1932(c)(2) referenced under 42 CFR
438.358(b)(1)(iii) in accordance with §438.330(e) that were underway during the preceding 12 months –
Activities related to external quality review -Mandatory activities- A review, conducted within the previous 3year period, to determine the MCO's compliance with standards established by the State to comply with the
requirements of standards set forth in subpart D – MCO, PIHP, and PAHP Standards, and the quality

2

Attachment B:
Revised Instructions for CMS 64.10 for line 17: External Quality Review
assessment and performance improvement requirements described in §438.330, required by the state as
performed by an eligible External Quality Review Organization, reference under §438.354), and eligible for
the 75% federal financial participation rate under 438.370(a).
3b) For Managed Care Organizations (MCOs), Prepaid Inpatient Health Plans (PIHPs), Prepaid Ambulatory
Health Plans (PAHPs), Primary Care Case Management Entities with financial incentives (PCCM-Es), FFP
50% eligible: Enter in column (a) the computable amount of any expenditures attributable to the
performance of the mandatory independent external review activity for compliance review conducted under
42 CFR 438.358(b)(1)(iii) in accordance with §438.330(e) that were underway during the preceding 12
months – Activities related to external quality review -Mandatory activities- A review, conducted within the
previous 3-year period, to determine the MCO's compliance with standards established by the State to
comply with the requirements of standards set forth in subpart D – MCO, PIHP, and PAHP Standards, and
the quality assessment and performance improvement requirements described in §438.330, required by the
state as performed by an entity not eligible as an External Quality Review Organization, reference under
§438.354), or as performed on a PIHP, PAHP, or PCCM entity with financial incentives by any EQRO or
other entity; therefore eligible for the 50% federal financial participation rate under 438.370(b).
3c) Mandatory Validation Mandatory Compliance Review - PIHP prior to May 6, 2016, FFP 75% eligible:
Enter in column (a) the computable amount of any expenditures attributable to the performance of the
mandatory independent external review activity for compliance review conducted under 42 CFR
438.358(b)(1)(iii) in accordance with §438.330(e) that were underway during the preceding 12 months –
Activities related to external quality review -Mandatory activities- A review, conducted within the previous 3year period, to determine the PIHP's compliance with standards established by the State to comply with the
requirements of standards set forth in subpart D – MCO, PIHP, and PAHP Standards, and the quality
assessment and performance improvement requirements described in §438.330, required by the state and
prior to May 6, 2016, eligible for the 75% federal financial participation rate under 438.370(b).
4 - External Quality Review Optional Activity – VALIDATION OF ENCOUNTER DATA —
4a) For Managed Care Organizations (MCOs) FFP 75% eligible: Enter in column (a) the computable
amount of any expenditures attributable to the performance of the optional independent external review
activity for validation of encounter data conducted under section 1932(c)(2), referenced under 42 CFR
438.358(c)(1) – Activities related to external quality review –Optional Activities- Validation of encounter data
reported by an MCO as performed by an eligible External Quality Review Organization, reference under
§438.354), and eligible for the 75% federal financial participation rate under 438.370(a).
4b) For Managed Care Organizations (MCOs), Prepaid Inpatient Health Plans (PIHPs), Prepaid Ambulatory
Health Plans (PAHPs), Primary Care Case Management Entities with financial incentives (PCCM-Es), FFP
50% eligible: Enter in column (a) the computable amount of any expenditures attributable to the
performance of optional independent external review activity for validation of encounter data conducted
under 42 CFR 438.358(c)(1) – Activities related to external quality review –Optional Activities- Validation of
encounter data reported by an MCO as performed by an entity not eligible as an External Quality Review
Organization, reference under §438.354), or as performed on a PIHP, PAHP, or PCCM entity with financial
incentives by any EQRO or other entity; therefore eligible for the 50% federal financial participation rate
under 438.370(b).
4c) Optional Validation of Encounter data - PIHP prior to May 6, 2016 – FFP 75% eligible: Enter in column
(a) the computable amount of any expenditures attributable to the performance of the optional independent
external review activity for validation of encounter data conducted under section 1932(c)(2), referenced

3

Attachment B:
Revised Instructions for CMS 64.10 for line 17: External Quality Review
under 42 CFR 438.358(c)(1) – Activities related to external quality review –Optional Activities- Validation of
encounter data reported by a PIHP and prior to May 6, 2016 eligible for the 75% federal financial
participation rate under 438.370(b).
5 - External Quality Review Optional Activity – ADMINISTRATION OR VALIDATION OF CONSUMER
OR PROVIDER SURVEYS OF QUALITY OF CARE —
5a) For Managed Care Organizations (MCOs) FFP 75% eligible: Enter in column (a) the computable
amount of any expenditures attributable to the performance of optional independent external review activity
for administration or validation of surveys conducted under section 1932(c)(2), referenced under 42 CFR
438.358(c)(2) – Activities related to external quality review –Optional Activities- Administration or validation
of consumer or provider surveys of quality of care reported by an MCO as performed by an eligible External
Quality Review Organization, reference under §438.354), and eligible for the 75% federal financial
participation rate under 438.370(a).
5b) For Managed Care Organizations (MCOs) Prepaid Inpatient Health Plans (PIHPs), Prepaid Ambulatory
Health Plans (PAHPs), Primary Care Case Management Entities with financial incentives (PCCM-Es), FFP
50% eligible: Enter in column (a) the computable amount of any expenditures attributable to the
performance of optional independent external review activity for administration or validation of surveys
conducted under 42 CFR 438.358(c)(2) – Activities related to external quality review –Optional ActivitiesAdministration or validation of consumer or provider surveys of quality of care as performed by an entity not
eligible as an External Quality Review Organization, reference under §438.354), or as performed on a
PIHP, PAHP, or PCCM entity with financial incentives by any EQRO or other entity; therefore eligible for the
50% federal financial participation rate under 438.370(b).
5c) Optional Survey(s) - PIHP prior to May 6, 2016 –FFP 75% eligible: Enter in column (a) the computable
amount of any expenditures attributable to the performance of the optional independent external review
activity for administration or validation of surveys conducted under 42 CFR 438.358(c)(2) – Activities related
to external quality review –Optional Activities- Administration or validation of consumer or provider surveys
of quality of care reported by a PIHP and prior to May 6, 2016, eligible for the 75% federal financial
participation rate under 438.370(b).
6 - External Quality Review Optional Activity – CALCULATION OF PERFORMANCE MEASURES —
6a) For Managed Care Organizations (MCOs) FFP 75% eligible: Enter in column (a) the computable
amount of any expenditures attributable to the performance of optional independent external review activity
for calculation of performance measures, referenced under 42 CFR 438.358(c)(3) – Activities related to
external quality review – Optional Activities- Calculation of performance measures collected by an MCO and
validated by an EQRO referenced under §438.354 (in addition to those performance measures reported
under 438.358(b)(ii)), and eligible for the 75% federal financial participation rate under 438.370(a).
6b) For Managed Care Organizations (MCOs), Prepaid Inpatient Health Plans (PIHPs), Prepaid Ambulatory
Health Plans (PAHPs), Primary Care Case Management Entities with financial incentives (PCCM-Es), FFP
50% eligible: Enter in column (a) the computable amount of any expenditures attributable to the
performance of optional independent external review activity for calculation of performance measures
conducted under 42 CFR 438.358(c)(3) – Activities related to external quality review – Optional ActivitiesCalculation of performance measures collected by an MCO, as performed by an entity not eligible as an
External Quality Review Organization referenced under §438.354 (in addition to those performance
measures reported under 438.358(b)(ii)), or as performed on a PIHP, PAHP, or PCCM entity with financial

4

Attachment B:
Revised Instructions for CMS 64.10 for line 17: External Quality Review
incentives by any EQRO or other entity; therefore eligible for the 50% federal financial participation rate
under 438.370(b).
6c) Optional Calculation of Performance Measures - PIHP prior to May 6, 2016, FFP 75% eligible: Enter in
column (a) the computable amount of any expenditures attributable to the performance of the optional
independent external review activity for calculation of performance measures conducted under 42 CFR
438.358(c)(3) – Activities related to external quality review – Optional Activities- Calculation of performance
measures collected by a PIHP and validated by an EQRO referenced under §438.354 (in addition to those
performance measures reported under 438.358(b)(ii)), prior to May 6, 2016, eligible for the 75% federal
financial participation rate under 438.370(b).
7 - External Quality Review Optional Activity – CONDUCT OF PERFORMANCE IMPROVEMENT
PROJECTS —
7a) For Managed Care Organizations (MCOs) FFP 75% eligible: Enter in column (a) the computable
amount of any expenditures attributable to the performance of optional independent external review activity
for conduct of performance improvement projects conducted under section 1932(c)(2), referenced under 42
CFR 438.358(c)(4) – Activities related to external quality review – Optional Activities - Conduct of
performance improvement projects by an EQRO referenced under §438.354 (in addition to those
performance measures reported under 438.358(b)(i)), and eligible for the 75% federal financial participation
rate under 438.370(a).
7b) For Managed Care Organizations (MCOs) Prepaid Inpatient Health Plans (PIHPs), Prepaid Ambulatory
Health Plans (PAHPs), Primary Care Case Management Entities with financial incentives (PCCM-Es), FFP
50% eligible: Enter in column (a) the computable amount of any expenditures attributable to the
performance of optional independent external review activity for conduct of performance improvement
projects conducted under 42 CFR 438.358(c)(4) – Activities related to external quality review – Optional
Activities- conduct of performance improvement projects for an MCO, as performed by an entity not eligible
as an External Quality Review Organization referenced under §438.354 (in addition to those performance
measures reported under 438.358(b)(i)), or as performed on a PIHP, PAHP, or PCCM entity with financial
incentives by any EQRO or other entity; therefore eligible for the 50% federal financial participation rate
under 438.370(b).
7c) Optional Conduct of PIP - PIHP prior to May 6, 2016, FFP 75% eligible: Enter in column (a) the
computable amount of any expenditures attributable to the performance of the optional independent
external review activity for conduct of performance improvement projects conducted under 42 CFR
438.358(c)(4) – Activities related to external quality review – Optional Activities- conduct of performance
improvement projects for a PIHP by an EQRO referenced under §438.354 (in addition to those
performance improvement projects reported under 438.358(b)(i)), prior to May 6, 2016, eligible for the 75%
federal financial participation rate under 438.370(b).
8 - External Quality Review Optional Activity – CONDUCT OF FOCUS STUDIES —
8a) For Managed Care Organizations (MCOs) FFP 75% eligible: Enter in column (a) the computable
amount of any expenditures attributable to the performance of optional independent external review activity
for conduct of focus studies conducted under section 1932(c)(2), referenced under 42 CFR 438.358(c)(5) –
Activities related to external quality review –Optional Activities Conduct of studies on quality that focus on a
particular aspect of clinical or nonclinical services at a point in time conducted by an EQRO referenced
under §438.354, and eligible for the 75% federal financial participation rate under 438.370(a).

5

Attachment B:
Revised Instructions for CMS 64.10 for line 17: External Quality Review
8b) For Managed Care Organizations (MCOs) Prepaid Inpatient Health Plans (PIHPs), Prepaid Ambulatory
Health Plans (PAHPs), Primary Care Case Management Entities with financial incentives (PCCM-Es), FFP
50% eligible: Enter in column (a) the computable amount of any expenditures attributable to the
performance of optional independent external review activity for conduct of focus studies conducted under
42 CFR 438.358(c)(5) – Activities related to external quality review –Optional Activities Conduct of studies
on quality that focus on a particular aspect of clinical or nonclinical services at a point in time for an MCO,
as performed by an entity not eligible as an External Quality Review Organization referenced under
§438.354, or as performed on a PIHP, PAHP, or PCCM entity with financial incentives by any EQRO or
other entity; therefore eligible for the 50% federal financial participation rate under 438.370(b).
8c) Optional Conduct of Focus Study - PIHP prior to May 6, 2016, FFP 75% eligible: Enter in column (a) the
computable amount of any expenditures attributable to the performance of the optional independent
external review activity for conduct of focus studies conducted under 42 CFR 438.358(c)(5) – Activities
related to external quality review –Optional Activities Conduct of studies on quality that focus on a particular
aspect of clinical or nonclinical services at a point in time for a PIHP by an EQRO referenced under
§438.354, prior to May 6, 2016 eligible for the 75% federal financial participation rate under 438.370(b).
9 - External Quality Review– TECHNICAL ASSISTANCE —
9a) For Managed Care Organizations (MCOs) FFP 75% eligible: Enter in column (a) the computable
amount of any expenditures attributable to the performance of technical assistance related to the
mandatory or optional independent external review activities conducted under section 1932(c)(2),
referenced under 42 CFR 438.358(d) – Technical assistance. The EQRO referenced under §438.354 may,
at the State's direction, provide technical guidance to state contracted MCOs to assist them in conducting
activities related to the mandatory and optional activities that provide information for the EQR, eligible for
the 75% federal financial participation rate under 438.370(a).
9b) For Managed Care Organizations (MCOs), Prepaid Inpatient Health Plans (PIHPs), Prepaid Ambulatory
Health Plans (PAHPs), Primary Care Case Management Entities with financial incentives (PCCM-Es), FFP
50% eligible: Enter in column (a) the computable amount of any expenditures attributable to the
performance of technical assistance related to the mandatory or optional independent external review
activities conducted under 42 CFR 438.358(d) – Technical assistance, as performed by an entity not
eligible as an External Quality Review Organization referenced under §438.354 to provide technical
guidance to state contracted MCOs to assist them in conducting activities related to the mandatory and
optional activities that provide information for the EQR, or as performed on a PIHP, PAHP, or PCCM entity
with financial incentives by any EQRO or other entity; therefore eligible for the 50% federal financial
participation rate under 438.370(b).
9c) Technical Assistance - PIHP prior to May 6, 2016, FFP 75% eligible: Enter in column (a) the computable
amount of any expenditures attributable to the performance of technical assistance related to the
mandatory or optional independent external review activities conducted under 42 CFR 438.358(d) –
Technical assistance The EQRO referenced under §438.354 may, at the State's direction, provide technical
guidance to state contracted PIHPs, prior to May 6, 2016 eligible for the 75% federal financial participation
rate under 438.370(b).
10- External Quality Review Mandatory Activity – NETWORK ADEQUACY VALIDATION States must begin conducting this mandatory EQR-related activity described in CMS-2390-F
§438.358(b)(1)(iv) relating to the mandatory EQR-related activity of validation of network adequacy to

6

Attachment B:
Revised Instructions for CMS 64.10 for line 17: External Quality Review
comply with requirements with §438.68, no later than one year from the issuance of the new EQR protocol
targeted for July 2018.
11- External Quality Review Optional Activity – ASSISTING WITH QUALITY RATING of MCOs, PIHPs
and PAHPS (consistent with §438.334) States may begin conducting the optional EQR-related activity described in §438.358(c)(6) (relating to the
optional EQR-related activity of plan rating) no earlier than the issuance of the new EQR protocol targeted
for July 2018.

7

